Case 15-14011        Doc 51     Filed 10/15/18     Entered 10/15/18 09:16:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 14011
         Denise Lynell Sampson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/20/2015.

         2) The plan was confirmed on 08/27/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/21/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/15/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,523.38.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-14011            Doc 51    Filed 10/15/18    Entered 10/15/18 09:16:41                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $12,384.49
           Less amount refunded to debtor                          $629.96

 NET RECEIPTS:                                                                                     $11,754.53


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $490.69
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,490.69

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACL Inc                           Unsecured         573.00        573.18           573.18        303.74        0.00
 Advocate Christ Hospital          Unsecured         600.00           NA               NA            0.00       0.00
 American InfoSource LP as Agent   Unsecured      1,003.00       1,327.09         1,327.09        703.25        0.00
 Applied BANK                      Unsecured      1,742.00            NA               NA            0.00       0.00
 Ari R Madoff PC                   Unsecured      1,435.00            NA               NA            0.00       0.00
 ASHRO                             Unsecured         404.00           NA               NA            0.00       0.00
 Capital ONE BANK USA NA           Unsecured         474.00           NA               NA            0.00       0.00
 DirecTV                           Unsecured         500.00           NA               NA            0.00       0.00
 First Premier BANK                Unsecured          88.00           NA               NA            0.00       0.00
 First Premier BANK                Unsecured         221.00           NA               NA            0.00       0.00
 Fullbeauty Brands                 Unsecured          27.00           NA               NA            0.00       0.00
 Illinois Collection Service       Unsecured          53.00           NA               NA            0.00       0.00
 Midstate Collection Solutions     Unsecured      2,179.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates     Unsecured         288.00        288.74           288.74        153.01        0.00
 Portfolio Recovery Associates     Unsecured         131.00        380.30           380.30        201.53        0.00
 Quantum3 Group                    Unsecured         298.00        186.36           186.36          98.76       0.00
 Santander Consumer USA            Secured        3,443.00       3,509.20         3,509.20        100.00        0.00
 Syncb/HOME SHOPPING               Unsecured           0.00           NA               NA            0.00       0.00
 United States Dept Of Education   Unsecured     10,578.00     10,784.61        10,784.61       5,703.55        0.00
 World Financial Capital BANK      Unsecured         505.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-14011        Doc 51      Filed 10/15/18     Entered 10/15/18 09:16:41             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $3,509.20            $100.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $3,509.20            $100.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,540.28          $7,163.84              $0.00


 Disbursements:

         Expenses of Administration                             $4,490.69
         Disbursements to Creditors                             $7,263.84

 TOTAL DISBURSEMENTS :                                                                     $11,754.53


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
